Moegan, J.
Defendants were indebted to the plaintiff for the amount of a promissory note which he held, the note being executed by the defendants. The defendants gave him a draft drawn by a planting partnership on the house of T. H. & J. M. Allen & Oo. in settlement of his claim. The draft was not paid. He brings this suit to recover the amount of the note.
The defense is that the draft was given and received in payment of the note, and therefore that the note was extinguished.
The receipt reads that the draft “ when paid” should destroy the note.The draft not being paid, the receipt amounted to nothing, and left the note due and unpaid.
There is no error in the judgment which compelled its payment.
Judgment affirmed.